DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 16-20 are pending and under examination.

Priority
This application is divisional application of U.S. application 16/300,650 which is a national stage entry (371) of PCT/US2017/083961, filed 5/11/2017, which is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/300,650, filed on 11/12/2018.

Information Disclosure Statement
Applicant’s IDS submitted 4/1/2022 is acknowledged and has been considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high” in claim 19 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. high.
Applicant is advised to define in the claim “high” expression as compared to a specific baseline reference level. Although Applicant indicates on page 8 of the instant specification, high expression described herein means that the expression level of Robo1 in the tumor cell is higher than that in a normal cell, Applicant does not indicate a specific baseline reference level for what is considered the expression level of Robo1 in a normal cell.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 is drawn to a nucleotide encoding a bispecific antigen-binding construct comprising a first antigen-binding unit and a second antigen-binding unit, wherein the first-antigen binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit2 or Slit2 fragment comprises an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:1; or an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9.
Claim 18 is drawn to a method of treating a tumor disease by administering a bispecific antigen-binding construct comprising a first antigen-binding unit and a second antigen-binding unit, wherein the first-antigen binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; the second antigen-binding unit is a Slit2 or Slit2 fragment comprises an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:1; or a bispecific antigen-binding construct comprising an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9.
All the other claims directly or indirectly depend on claims 16 and 18.
The specification discloses the bispecific antigen binding construct Slit2D2-VH-VL (Example 1; Figure 1).   The specification further discloses bispecific antigen binding constructs including VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL on page 9, all of which comprise a Slit2D2 of amino acid sequence SEQ ID NO: 1, an anti CD3 antibody VH amino acid sequence of SEQ ID NO: 2, and an anti CD3 antibody VL amino acid sequence of SEQ ID NO: 3. The specification does not disclose any other bispecific antigen binding constructs wherein the first antigen-binding unit comprises other VH or VL sequences, nor any other bispecific antigen binding constructs wherein the second antigen-binding unit is a Slit 2 fragment other than Slit2D2 (SEQ ID NO: 1), nor any bispecific antigen binding constructs wherein the second antigen-binding unit comprises an amino acid sequence shares least 95% sequence identity with SEQ ID NO:1.  Further, the specification does not disclose any antibodies comprising an amino acid sequence that share at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9. 
Thus, the written description is not commensurate in scope with the claims which read on a genus of bispecific antigen-binding constructs wherein the first antigen-binding unit is an antibody or antibody fragment that binds to CD3, a genus of bispecific antigen-binding constructs wherein the second antigen-binding unit is a Slit 2 fragment, a genus of bispecific antigen-binding constructs wherein the second antigen-binding unit comprises an amino acid sequence shares at least 95% sequence identity with SEQ ID NO:1, nor a genus of bispecific antigen-binding constructs wherein the bispecific antigen binding construct comprises an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9.  
There is a lack of a written description regarding which amino acids within the antibody or antibody fragment that binds to CD3, Slit2, or Slit2 fragment of the bispecific antigen binding constructs can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting bispecific antigen-binding construct still would have the claimed function (i.e. bind to RoBo1; bind to CD3). 
The specification does not describe an actual reduction to practice of a bispecific antigen-binding construct wherein the first antigen-binding unit is an antibody or antibody fragment that binds to the surface antigen of an immune cell other than the disclosed species (VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL), wherein the wherein the second antigen-binding unit is a Slit 2 fragment that is not Slit2D2, or wherein the second antigen-binding unit comprises an amino acid sequence shares at least 95% sequence identity with SEQ ID NO:1, nor wherein the constructs comprise an amino acid sequence that shares at least 95%  sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, in structural terms sufficient to show possession. An amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:1 encompasses a Slit 2 fragment wherein 5% of the changes are in the core sequence of Slit 2. An amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9 encompasses a bispecific antigen binding construct wherein 5% of the changes are in the VH and VL of the first-antigen binding sequence and the core sequence of Slit 2.
The state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope   The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody.  One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen binding constructs, the structure required for bispecific antigen-binding constructs that are characterized by an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO: 9, wherein the first antigen-binding units retain the antigen specificity of the antibody or antibody fragment that binds to the surface antigen of an immune cell over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of the first antigen-binding unit.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen binding constructs comprising 6 specific CDR domains of the VH and VL of the first antigen-binding unit. The specification has described only VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL as the species of the claimed bispecific antigen binding construct and fails to describe any other variants. Therefore, the Applicant fails to describe a representative number of members of the claimed genus.  
Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed bispecific antigen-binding constructs.  Although the specification discloses a partial structure, i.e. a construct comprising an amino acid sequence of SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, wherein all 6 CDRs of the first antigen binding unit are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the bispecific antigen-binding constructs are characterized by an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, wherein the 1%-20% of changes can be in the 6 CDR regions of the first antigen binding unit. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the first antigen binding unit, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within the first antigen binding unit and second binding unit can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen binding constructs are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed (1) first antigen binding unit of bispecific antigen binding constructs required for the binding of CD3 outside the 6 specified CDRs of the first antigen binding unit of VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL and (2) second antigen binding unit comprising Slit2D2 outside the specified Slit2D2 sequence, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  It is known in the art that the relationship between the amino acid sequence of a protein (polypeptide) and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable. There is no recognition in the art that sequence with identity predicts biological function. It is known in the art that even single amino acid changes or differences in a protein's amino acid sequence can have dramatic effects on the protein's function.  For example, Leninger et al. (Elife. 2019;8:e48909. Published 2019 Oct 22) teaches: “a single conservative mutation introduced into an SMR dimer is sufficient to change the resting conformation and function in bacteria…changing a single amino acid (the building blocks that make up proteins) in one of the two subunits to make them minimally different from each other, dramatically modified the transporter’s structure and function” (Abstract). This demonstrates that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein. Furthermore, the specification fails to teach what deletions, truncations, substitutions and mutations of the disclosed sequence can be tolerated that will allow the protein to function as claimed.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with reasonable expectation of success are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship, and these regions can tolerate only conservative substitutions or no substitutions. Residues that are directly involved in protein functions such as binding will certainly be among the most conserved (Bowie et al. Science, 247:1306-1310, 1990, p. 1306, col.2).  
It is art known that certain residues are shown to particularly important to the biological or structural properties of a protein or peptide, e.g., residues in active sites and such residues may not be generally be exchanged.  Skolnick et al teach that sequence-based methods for function prediction are inadequate and knowing a protein's structure does not tell one its function (Skolnick, et al. Trends in Biotech. 18, 34-39, 2000, see abstract, in particular).  
One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen binding constructs, the structure required for a bispecific antigen binding construct wherein the second antigen-binding unit is a Slit 2 fragment, or comprises an amino acid sequence shares at least 95% sequence identity with SEQ ID NO:1, wherein the second antigen-binding units retain the RoBo1 antigen specificity of Slit2 over the full scope of the claims, which includes those proteins not comprising the full sequence of Slit2 or Slit2D2.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen binding constructs comprising Slit2D2. The specification has described only VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL as the species of the claimed bispecific antigen binding construct and fails to describe any other variants. Therefore, the Applicant fails to describe a representative number of members of the claimed genus.
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only a bispecific antigen binding construct, wherein said construct comprises a first antigen- binding unit and a second antigen-binding unit, wherein the first antigen-binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit 2 or a Slit 2 fragment that specifically binds to a tumor cell surface antigen RoBo1, wherein the first antigen-binding unit is an antibody or an antibody fragment that binds to CD3 comprising a VH and VL of SEQ ID NOs: 2-3, respectively;  wherein the second antigen-binding unit is a Slit2 or Slit2 fragment that comprises SEQ ID NO: 1; wherein the construct comprises an amino acid sequence SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9,  meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emergent Product Development Seattle, LLC (WO 2013/158856 A2, published 10/24/2013), further in view of Aburatani (US20150291694A1, published 10/15/2015).
In regards to claims 16 and 18, Emergent Product Development Seattle, LLC (WO 2013/158856 A2, published 10/24/2013) discloses a CD3 binding protein that may comprise one or more additional binding domains (e.g., a second binding domain) that bind a target other than CD3 (paragraph [00192]). These other target molecules may comprise, for example, a tumor associated antigen, such as RoBo1 (paragraph [00192]; claim 30).
In regards to claim 16, Emergent Product Development Seattle, LLC further discloses a nucleic acid encoding the polypeptide above, and a vector comprising the nucleic acid (claims 53-55).
In regards to claim 18, Emergent Product Development Seattle, LLC discloses a method for treating cancer, administering the CD3 binding polypeptide (claim 58).
In regards to claim 16, Emergent Product Development Seattle, LLC further teaches that the binding domain is a single-chain Fv (scFv) comprising immunoglobulin VL and VH regions joined by a peptide linker (Page 7, paragraph [0046]).
In regards to claim 19, Emergent Product Development Seattle, LLC discloses a method for treating a disorder characterized by overexpression of a tumor antigen, such as cancer. Emergent Product Development Seattle, LLC discloses such methods include administering to a subject in need of such treatment a therapeutically effective amount of a CD3 binding protein comprising a second binding domain that binds the tumor antigen (paragraph 222).
In regards to claim 16, Emergent Product Development Seattle, LLC does not teach that the second binding domain that binds to RoBo1 is Slit2 or a Slit2 fragment.
In regards to claims 19-20, Emergent Product Development Seattle, LLC does not teach that the tumor disease is a lung cancer or breast cancer characterized by high expression level of RoBo1.
This deficiency is made up for by Aburatani.
Aburatani discloses that ROBO1 was highly expressed in cancer cells, such as lung cancer, and breast cancer.
Aburatani further discloses Slit2 is a ligand for ROBO1.
It would be obvious to a person of ordinary skill in the art to modify the bispecific antigen-binding construct, as taught by Emergent Product Development Seattle, LLC, to use Slit2, as taught by Aburatani, as the second binding domain that binds to RoBo1. Emergent Product Development Seattle, LLC teaches that multispecific polypeptides that bind selectively to T-cells and tumor cells could offer a mechanism to redirect T-cell cytotoxicity towards the tumor cells and treatment of cancer (paragraph 6). One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to direct the T-cell cytotoxicity towards tumor cells, by using Slit2 as the second binding domain, as it will redirect T-cell cytotoxicity towards RoBo1, the receptor that binds to Slit2 and is overexpressed in cancers.
One of ordinary skill in the arts would have been further motivated to modify the method of treating cancer as taught by Emergent Product Development Seattle, LLC, Wang, to specifically treat a breast or lung cancer which has high expression level of RoBo1, as taught by Aburatani. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to treat breast cancer with high RoBo1 expression with a bispecific antigen binding construct comprising a Slit2 or Slit2 fragment, in light of the teachings of Aburatani that RoBo1 was highly expressed in cancer cells, such as lung cancer, and breast cancer, and that Slit2 binds to RoBo1.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643   


/HONG SANG/Primary Examiner, Art Unit 1643